Citation Nr: 1136438	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-16 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an initial rating higher than 10 percent for a right ankle disability.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from September 1999 to September 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for a right ankle disability, rated 10 percent, effective March 30, 2007.  


FINDING OF FACT

Throughout the appeal period, the right ankle disability has been manifested by no more than moderate limitation of motion.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for a right ankle disability is have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5271 (2010).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  







Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in June 2007 on the underlying claim of service connection.   Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  


Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records and VA records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations.  The VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

In claims for higher ratings, "staged ratings" may be warranted if the claim involves the initial rating assigned, as here, with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that the record does not reflect any distinct period of time during the appeal period when the criteria for the next higher rating were met.  
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran's right ankle disability is rated 10 percent under 38 C.F.R. § 4.71a, Code 5271, for moderate limitation of motion.  A (maximum) 20 percent rating is warranted where there is marked limitation of ankle motion.  (Other codes providing for a rating in excess of 10 percent for ankle disability, Codes 5270, 5272, and 5273, require pathology not shown here, i.e., ankylosis, malunion, astragalectomy.)  38 C.F.R. § 4.71a.  

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  

Facts 

On VA examination in October 2007, the Veteran complained of stiffness, tightness, lack of endurance, and pain, described as aching and sharp, occurring 4 times a week, lasting 2 hours, brought on by physical activity and relieved by rest.  He denied weakness, swelling, heat, giving way, locking and dislocation.  Physical examination revealed no signs of abnormal weight bearing, and the Veteran's gait and posture were within normal limits.  There was moderate subluxation, right inversion deformity, and laxity on inversion.  There was no edema, effusion, weakness, tenderness, redness, heat, guarding of movement, dorsiflexion deformity, plantar flexion deformity, or eversion deformity.  Right ankle range of motion was dorsiflexion to 15 degrees with pain at 15 degrees, and plantar flexion to 45 degrees without pain.  

Joint function was additionally limited by pain after repetitive use.  Joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no evidence of malunion to the os calcis or of the astralgus.  X-rays revealed degenerative changes.  



The diagnosis was status post ankle fracture with degenerative joint disease (DJD), moderate subluxation, and inversion deformity.  The effect of the right ankle disability on the Veteran's daily activity was noted to be limited walking and running.  

In his February 2008 notice of disagreement, the Veteran reported that his right ankle is stiff when he wakes up and that he uses a heating pad before he can get out of bed.  He also reported he wears a brace and foot support because of ankle swelling and ankle sprains.  He related he has swelling, pain, and decreased range of motion after a day of work.  He indicated he is limited in his job and in activities with his children because of his right ankle disability.  

In his May 2008 VA Form 9 (Substantive Appeal), the Veteran reported that his right ankle disability has caused abnormal weight bearing.  

VA records show that the Veteran complained of increasing pain of the right ankle and that the pain increased with ambulation.  There was no sign of acute inflammation.  

On May 2010 VA examination, the Veteran complained of intermittent, sharp stabbing pain several times per day, worse with weight bearing activities, and of catching and intermittent instability.  He reported he has noticed an exacerbation of pain and more frequent episodes of swelling over the past 2 to 3 years.  It was noted he uses an elastic wrap on his right ankle for support and pain medication.   He reported instability, pain, weakness, swelling, tenderness, and warmth.  He denied incoordination, episodes of dislocation or subluxation, locking, stiffness, and incapacitating episodes.  

On physical examination, the Veteran's gait was reflected by poor propulsion.  There was no other evidence of abnormal weight bearing.  There was tenderness along the anterior talofibular and calcanofibular ligaments.  There was ankle instability, reflected by a positive anterior drawer test.  There was weakness and tenderness along the peroneal tendon.  And there was pain at rest.  


Right ankle range of motion was 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  There was no evidence of pain on motion, and no additional limitations after repetitive range of motion.  It was noted there was pain with axial loading of the right ankle joint.  X-rays revealed mild degenerative osteophytes at the tips of the malleoli, a small degenerative cyst in the neck of the talus and navicular bones, and a 0.5 cm area of lucency of the superior-medial done of the talus consistent with an osteochrondral defect of the talus.  The diagnoses were right ankle early, mild degenerative arthritis, chronic sprains, and peroneal tendon deficiency.  The examiner indicated that the Veteran's right ankle disability had a significant effect on occupational activities as it caused problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and pain.  Other functional limitations included difficulty walking greater than 100 yards due to pain, and cold air from air conditioning caused pain.  

Analysis 

Comparing the ranges of motion 15 degrees of dorsiflexion, 45 degrees of plantar flexion, at the worst, even with consideration of DeLuca factors such as limitation due to pain, flare-ups, or repetitive use with normal ranges of motion, it is clear that the Veteran's limitation of motion does not more nearly approximate a marked rather than moderate level of impairment.  In this regard, the Board notes the broad range between the criteria for the 10 and 20 percent ratings, i.e., from moderate to marked, and that limitation to not even half of normal, and in fact, only a loss of 5 degrees of dorsiflexion, suggests no more than moderate limitation.  Also the functional limitations do not suggest "marked" limitation.  The Board also notes that the only additional limitation on repetitive use found on examination is pain.  

Hence, the evidence shows that the Veteran's service-connected right ankle disability does not more nearly approximate the criteria for a 20 percent rating.  The disability picture presented falls squarely within the criteria for the currently assigned 10 percent rating.  



Extraschedular Consideration 

The Board has also considered whether this matter warrants referral for extraschedular consideration.  There is nothing in the record to suggest that the schedular that the schedular criteria are inadequate.  The symptoms and associated functional impairment shown are encompassed in the criteria for the current rating assigned.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not indicated.  

Finally, as the evidence shows the Veteran has been employed throughout the appeal period working for an armored car company, and has not alleged unemployability due to his right ankle disability (only difficulties working with his right ankle disability), the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  


ORDER

An initial rating higher than 10 percent for a right ankle disability is denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


